*979Statement of the Case.
MONROE, O. J.
It appears that plaintiff obtained judgment against defendant, in the city court, on two policies of insurance, issued by it upon the life of David Dent, her husband, the one for $65 and the other for $25, which respectively contain these provisions, to wit:
“This policy [for $65] is issued and accepted subject to the conditions set forth in this folio and the reverse side hereof, each and all of which are hereby made part of the contract. * * * The production by the company of this policy, and a receipt for the sum insured, signed by the beneficiary named in the application, or an executor or administrator, husband or wife, or relative by blood, or connection by marriage of the insured, shall be conclusive evidence that such sum has been paid; or, the company may pay the said sum for the purpose of his or her burial, and the production of a receipt signed by the person or persons, receiving spch sum for this purpose, shall be conclusive evidence that such sum has been lawfully paid, and that all claims under this policy have been fully satisfied” — following a clause similar to that first above quoted. “The production by the company of the policy [for ?25] and of a receipt for the sum insured, signed by the beneficiary, or any executor or administrator, or legal representative of the insured, shall be conclusive evidence that such sum has been paid and that all claims under this policy have been fully satisfied.”
It further appears that the judgment so obtained was reduced by the Court of Appeal to $22.50, whereupon, after having been denied a rehearing, defendant applied to this court for the writ of review.
The following “agreement as to facts” (condensed by the present writer) appears in the record:
Plaintiff was married to David Dent in 1905, and was his wife when he died, in 1915, but was not then living with. him. The policies in question were issued during the marriage and the community resulting therefrom, and she was named as the beneficiary in the original application therefor, and paid all the premiums, so long as she and the insured lived together, though defendant did not know by whom they were paid. On September 13, 1918, the original beneficiary in each of the policies was changed, and Erma Dent was substituted in her place. Erma (or Irma) Dent was the secret concubine of the insured, but defendant acquired no knowledge of that fact until months after the proceeds of the policies had been paid by it, for the burial of the insured, upon the written order of Erma Dent, and had no knowledge that plaintiff would make any claim under said policies, and had no order from her, or from any executor, administrator, or legal representative of the insured, other than the new beneficiary, to make such payment. At the time of the death of the insured his succession “owned assets consisting of: Benefit in Odd Eellows, $250.00; 'benefit in Bulls Association, $100.00; benefit in Longshoreman’s Ass’n, $50; insurance policy in company other than defendant $46.00; all of a total value of $446.00.”
Opinion.
The “agreement as to facts,” in so far as it relates to the change of beneficiaries, reads:
“That the original beneficiary in both of said policies was changed from Elizabeth Dent to Erma Dent, by the defendant, at the request of the insured, David Dent, without the knowledge or consent of the original beneficiary, Elizabeth Dent.”
And we interpret that as an admission of the fact of the change, but not of its legality, since the instrument above quoted purports to be “án agreement as to the facts,” and not as to the law, and the whole case is a controversy concerning the legal effect of the facts agreed on.
[1,2] Counsel have not called our attention to • any other provision in the policies save those which we have quoted, purporting to authorize the insurer to change the benefi*981ciary originally named, nor has our inspection of the policies disclosed any other, and we are of opinion that the quoted provisions do not confer that authority, or authorize the payment of the proceeds of the policies to any other person than the beneficiary so named, she being alive and claiming them. The contracts in question contemplate that the proceeds shall be paid to her, or to one or the other of the alternates named, in the order as specified, and, as may be determined, not by the Insurer and debtor, but, according to the law of this state regulating the community of acqugts and the devolution of inheritances.
In other words, the policies, in effect, provide for the payment of their proceeds to the original beneficiary, if she be alive at the time of the death of the insured, and, in the event of her dying prior to that time, contemplate that they shall be payable to his executor, administrator, or legal representative, or person (other than an ordinary creditor) entitled to receive property falling into the community of acquets which existed between the insured and his wife. Succession of Moseman, 38 La. Ann. 219; Succession of Buddig, 108 La. 406, 32 South. 361.
The jurisprudence of this court, to the effect that all interest in a policy of life insurance, its proceeds, or avails, belong from the moment of its issuance to the person then named as beneficiary, and that there is no power in the person procuring the insurance thereafter to convey such interest, without the consent of such beneficiary, to any other person, is too well settled to require any elaborate citation of adjudged cases; that of Breard v. New York Life Ins. Co., 138 La. 774, 70 South. 799, being, perhaps, the latest upon the subject.
Act 88 of 1916 exempts the proceeds or avails of life insurance “from all liability for any debt, except for a debt secured by a pledge of policy, or any rights under such policy that m'ay have been assigned, or any advance payments made on or against such policy.”
From which it follows that the proceeds here in question would not be liable for the expense of the burial of the insurer, even though they had fallen into his succession, or the community. Counsel for the plaintiff in their brief ask that the judgment under review be amended so that their client may be awarded the entire proceeds of both policies, but the Constitution declares that in cases of this character the Supreme Court shall exercise the same authority as in those brought up by appeal, and it is well settled that a judgment as brought up cannot be amended at the instance of an appellee who has not either joined in the appeal taken by his opponent or filed an answer thereto in this court praying for such amendment. Without expressing any opinion upon the question whether an answer to an application for a writ of review would entitle the pleader to an amendment of a judgment brought up for review, we are quite clear that such relief cannot be granted without an answer. As the matter stands, the application of the relator should be dismissed at its cost.
And it is so ordered.